DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.
Applicant argues that the motors of Van Zee are not hollow shaft motors for two reasons that will be treated in turn. The first reason is that Van Zee fails to call the motors, explicitly, hollow shaft motors. Examiner does not find this persuasive because while that terminology may not be utilized, the motors of Van Zee are still hollow shaft motors. Motor (44/79) comprises hollow shaft (46) which connects to a first force transmission element (24) and motor (32/34) comprises a hollow shaft (36) which connects to a second force transmission element (26). Therefore, the examiner is not persuaded that the motors of Van Zee are not hollow shaft motors (the first and the additional motors of the claims). Applicant further argues that hollow shaft motors don’t rely on spur gears which are present in Van Zee and therefore do not read on the claim. Applicant points to their specification for this argument. Examiner is not persuaded by this argument because, as noted above, the examiner does not believe this precludes the motor from being a hollow shaft motor, and Applicant’s specification notes that “it is possible”, not required, “to omit a spur gear” therefore the examiner finds this argument further limiting than the claim language.  Therefore, the examiner maintains the rejection below under Van Zee as disclosing both a first motor and additional motor which are both hollow shaft motors.

	Unless repeated below, the examiner withdraws all previous objections and rejections in light of the presented arguments and amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Zee et al US Patent Application Publication 2014/0284111 hereinafter referred to as Van Zee.
	Regarding claims 1-3, 5, 9, 11, 13, and 18, Van Zee discloses a ground drilling device (see Figure 1) with a drivetrain (10) comprising a first hydraulic motor (44, 79) and a second hydraulic motor (32, 34) [0023, 0024, 0027] for rotating a drill string (14) [0017, 0018] with a first (24) and second (26) force transmission element (inner and outer in the art, so first and second are interchangeable with inner and outer and both are shown to be hollow i.e. annular in 
	Regarding claim 7, Van Zee discloses the elements of claim 1 above and not repeated for brevity and further discloses wherein the drill string includes at least one rod section [0017].
	Regarding claim 8, Van Zee further discloses that the drill string is a dual drill string [0021].
	Regarding claim 10, Van Zee further discloses an adapter (42) connected to the outer section (the second structures cited above) (see Figure 2 and [0023]).
	Regarding claim 16, Van Zee discloses the claimed limitations already cited above in the rejections of claims 1 and 7 above and not repeated for brevity.
	Regarding claims 15, 17, and 19, Van Zee further discloses drilling fluid connections to supply drilling fluid through the respective force transmission elements and into the drill string [0024-0026 and Figure 3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Zee.
	Regarding claims 6 and 14, Van Zee discloses the elements of the claims including that the drill rod comprises multiple sections [0017]. Van Zee further discloses connecting the force transmission elements to the drill rods [0022], but fails to explicitly disclose an adapter for that connection. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to try one of two finite options wherein the drill rods are directly connected to the force transmissions elements or indirectly connected via an adapter (see MPEP 2143(E)) to yield the predictable result of connecting the force transmission element and the drill rods as taught by Van Zee. Simply adding a generic adapter between the force transmission element and the drill rod is not a patentable distinction. Van Zee discloses, as noted above, about the channels suppling drilling mud through the force transmission elements and into the drill rods [0024-0026 and Figure 3] therefore any adapter utilized to aid in simple connection of components would also facilitate this utility of Van Zee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672